Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 12, 2022

                                      No. 04-22-00278-CR

                                Marco Antonio CONTRERAS,
                                         Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8169
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
       Appellant’s brief is currently due on August 26, 2022. On August 11, 2022, appellant’s
appointed counsel, Richard B. Dunlany, Jr., filed a motion in this court to withdraw as appellate
counsel for medical reasons. After consideration, we GRANT counsel’s motion. Because
appellant is indigent, new appellate counsel must be appointed.

        Accordingly, we ORDER this appeal ABATED and REMANDED to the trial court for
appointment of new appellate counsel by August 29, 2022. See Duncan v. State, 653 S.W.2d 38,
40 (Tex. Crim. App. 1983) (holding that appellate courts may abate appeals so that trial court can
ensure appellant has effective assistance of counsel). We further ORDER the trial court clerk to
file a supplemental clerk’s record containing the trial court’s order appointing new appellate
counsel in this court by September 12, 2022.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court